Citation Nr: 0504915	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for disabilities of the 
pelvis and back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 2001 to August 2001. 

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied the veteran's claim seeking entitlement to service 
connection for disabilities of the pelvis and back.


FINDINGS OF FACT

1.	The veteran had a pre-existing back and pelvis condition 
prior to his entry into active service, and this disorder was 
noted when he was examined for service.

2.  At the time the veteran began his active service, his 
back and pelvis disability was in remission.

3.  The veteran's pre-existing back and pelvis condition 
underwent an increase in severity during service beyond the 
natural progression of the condition.


CONCLUSION OF LAW

The veteran's pre-existing back and pelvis condition, 
characterized as a lumbosacral strain, was aggravated during 
service; service connection for a lumbosacral strain is 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In April and May 2000, the veteran was seen by his private 
physician, Dr. K.S. who performed an X-ray and diagnosed him 
with pelvic tilt and sciatica of the right hip. The veteran 
was given anti-inflammatory medication and was started on 
physical therapy and strengthening exercises to adjust the 
alignment of his back. At the time of the injury the veteran 
was on the delayed entry program for the Marines. At an 
entrance examination in May 2000, the veteran was 
disqualified due to the notation of his back injury pain and 
pelvic tilt. 

In June 2000, Dr. K.S. examined the veteran after he had 
completed his physical therapy sessions and provided him a 
waiver letter indicating his back pain and pelvic tilt 
problems had totally resolved. In the letter, the physician 
remarked that she felt the veteran was ready to be released 
and would be a satisfactory candidate for the Marine Corps. 
The veteran's physical therapist also provided him a letter 
indicating that he had completed his physical therapy 
sessions and that he no longer reported any pain. However, 
the physical therapist's letter noted some moderate 
limitations of flexion in his lumbar region. The waiver 
letters were received and accepted by the Marines.

In July 2000, Dr. K.S. examined the veteran and noted some 
modest pelvic rotation, although she remarked that it was 
likely secondary to his standing position and other daily 
activity. The physician noted some tenderness in the muscles 
but no distinct trigger point or focal area of pain.

In September 2000, the veteran was examined again for 
discomfort in the back, thigh and hip, especially when 
sitting. He denied any numbness or tingling of the lower 
extremities. The examination found that he had mild palpable 
tenderness over the sacroiliac joint on the right and left 
side, and palpable tenderness to the trochanteric area of the 
hip bilaterally. He was prescribed anti-inflammatory pain 
medication and told to avoid rock climbing until symptoms 
improve.

Later in October 2000 the veteran requested that his back and 
hips be checked again. He complained of some problems with 
his pelvic tilt and a recurrence of back pain. He reported 
that he had been playing the guitar with his band and often 
stood with his pelvis rotated, while "doing a lot of 
practicing and gigs." On examination, Dr. K.S. found some 
tightness in the right paravertebral musculature, but it did 
not appear to have a trigger point or appear to be acutely 
tender. He had complete range of motion at the waist with no 
muscle spasm. The physician's assessment was functional low 
back pain with pelvic tilt, which she again deemed resolved.

The veteran was in service from July 2001 to August 2001. 
Approximately two weeks into his basic training, he 
experienced pain in his lower back. Subsequent VA 
examinations reported that during basic training, he was 
required to pick up a footlocker and hold it in the air at 
arms length for several minutes. He then had to set it down 
and pick it up again. He reported that afterwards, he 
experienced a pulling sensation, and muscle contractions and 
pain in his lower back that radiated down to the posterior 
leg to the posterior knee. He was not able to sleep due to 
the pain. Treatment consisted of the use of Celebrex, an 
apparent steroid injection, physical therapy, strengthening 
exercises, and anti-inflammatory medication. He did not make 
marked improvement and eventually left service based on his 
lower back problem. Service records indicate the veteran was 
discharged from service due to "erroneous entry."

A VA examination was conducted in March 2002 with a review of 
the C-file to determine the etiology of the veteran's 
condition. The examiner diagnosed the veteran with a history 
of pelvic tilt and muscle spasms. He noted that the veteran 
had problems with his back and pelvic area and had been 
treated with physical therapy and back alignment before basic 
training. He offered the opinion that the veteran had a pre-
existing condition, but that it was aggravated in service 
during basic training.

A different VA examination was conducted in May 2004 with a 
review of the C-file. The examiner diagnosed the veteran's 
condition as a congenital disorder with low back strain. The 
examiner noted his condition was pre-service, however the 
examiner opined that the veteran's experience during training 
might have strained it and caused the exacerbation of the 
condition, producing the current symptoms. 

Another VA examination was conducted in September 2004 with a 
review of the C-file. The veteran reported intermittent lower 
back pain in the lumbar paravertebral location with radiation 
along the posterior aspect of the thigh but not distal to the 
knee. There was no reported change in bowel or bladder habit 
and no loss of sensibility or strength in the lower 
extremities. The veteran was not being seen by a chiropractor 
and he was not on medication. His activity level was reduced, 
and he was not engaging in athletics or physical therapy. 
Upon examination, the VA examiner found no tenderness to 
palpation of his lumbar spinous processes but found that it 
was mildly tender over the right lumbar region. Motion of the 
hip produced no discomfort. The examiner diagnosed him with a 
lumbosacral strain pattern, with a possible tear of the 
annulus. The examiner did not believe the condition was 
congenital. He opined that the back problem existed prior to 
military service, but opined that it was not permanently 
aggravated by military service beyond the natural progression 
of the condition. He indicated that it appeared the veteran 
suffered the lumbosacral strain while lifting weights prior 
to entry into service and that this might have manifested 
itself in the form of a partial annular tear.


Law and Analysis

The veteran is seeking service connection for his back and 
pelvis disabilities. To receive service connection, he will 
need to demonstrate that his disabilities were the result of 
disease or injury incurred in or aggravated by his service. 
38 U.S.C.A. 
§§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, VA must give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002). 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant. 
38 C.F.R. § 3.102 (2004).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2004). Here, the veteran's history of pelvic tilt and lower 
back pain was clearly noted in his service entrance 
examination reports, notwithstanding the veteran's waiver by 
his private physician. Therefore, the veteran's back and 
pelvis condition will be considered to have pre-existed 
service.

A pre-existing disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service. This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991). The veteran is competent to describe symptoms he 
had during service, but as a layperson, he is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause. 38 C.F.R. § 3.159(a) (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Here, the veteran was examined several times by different VA 
physicians, who offered different opinions as to the etiology 
of his claimed condition. In March 2002, the VA examiner gave 
the opinion that the veteran's disability was due to a pre-
existing injury, however he found that it was aggravated 
during basic training. In May 2004, the VA examiner agreed 
that it was a pre-existing injury but opined that basic 
training "might" have caused the strain and caused the 
exacerbation of the condition, producing the symptoms. In 
September 2004, the VA examiner gave the opinion that the 
pre-existing injury was not permanently aggravated beyond the 
normal progression of the condition.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). In this case, there is some 
inconsistency in terms of the diagnoses and findings by the 
VA examiners. One VA physician believes the pre-existing 
injury was aggravated during service, and another believes 
that it "might" have been aggravated during service, while 
the third believes it was not aggravated during service. Each 
VA opinion was offered after an examination of the veteran 
and a review of the veteran's history.

The veteran's back disability was noted when he was examined 
for service.  Therefore, the question that needs to e 
answered in this case is whether his back disability 
increased in service beyond its normal progression.  

Although the veteran was in service for only a short period, 
his service medical records include a reference to a specific 
injury that occurred when he had to pick up a locker.  As to 
whether such an injury in service increased the severity of 
his pre-existing back disability, the evidence is mixed.  Due 
to the differing medical opinions, and viewed in the light 
most favorable to the veteran, the foregoing evidence 
suggests that service connection for his back and pelvis 
disability, diagnosed primarily as a lumbosacral strain, is 
warranted. At the very least, such evidence is in relative 
equipoise. That is, there is an approximate balance of 
evidence both for and against the veteran's claim of 
aggravation of a pre-existing injury which does not 
satisfactorily prove or disprove the claim. 

Under such circumstances, all reasonable doubt is resolved in 
favor of the veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2004). To that extent, the veteran's appeal is 
granted.

As the veteran has been granted the benefit he was seeking 
(service connection for lumbosacral strain), it is determined 
that no further development is required under the Veterans 
Claims Assistance Act of 2000.


ORDER

Entitlement to service connection for a lumbosacral strain is 
granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


